The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 16, 2015

                                     No. 04-14-00652-CR

                                  Emilio Rene MARTINEZ,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. 13-CRD-90
                         Honorable Ana Lisa Garza, Judge Presiding


                                        ORDER
       We grant appellant’s motion for extension of time to file his brief. We order appellant’s
brief due January 28, 2015. No further extensions will be granted absent a showing of
extraordinary circumstances.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court